Citation Nr: 0721113	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-39 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January to February 
1968, and from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that granted service connection for post-
traumatic of the right ankle, and assigned a 10 percent 
evaluation for it, effective July 2002.  The veteran 
disagreed with the assigned rating.  


FINDING OF FACT

The October 2004 VA examination demonstrates that the veteran 
has limitation of motion of the ankle with pain on all 
movements.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
post-traumatic arthritis of the right ankle have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.  A March 
2006 letter advised the veteran of the evidence needed to 
establish a disability rating and effective date.  

In a letter dated in March 2004 the veteran was noted of the 
types of evidence needed to substantiate his claim, to 
include the need to submit evidence showing current 
disability.  In a March 2006 letter, the veteran was notified 
how disability ratings are assigned and the types of evidence 
necessary to establish such, as well as what information and 
evidence that must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that concerns the level of his disability.  In May 
2006 the veteran indicated that he had no other information 
or evidence to submit.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's testimony at a hearing before the undersigned, a VA 
examination report, and a statement from the veteran's 
employer.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process.  Moreover, in light of the 
favorable determination below, any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, a VA 
examination report and a statement from the veteran's 
employer.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for post-traumatic 
arthritis of the right ankle, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A 20 percent evaluation may be assigned for severe limitation 
of motion of the ankle.  When the limitation of motion is 
moderate, a 10 percent evaluation will be assigned.  
Diagnostic Code 5271.

A 40 percent evaluation may be assigned for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is assignable for ankylosis in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  A 20 percent rating may be assigned 
for ankylosis in plantar flexion, less than 30 degrees.  
Diagnostic Code 5270 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The record discloses that when the veteran was examined by 
the VA in October 2004, limitation of motion of the right 
ankle was demonstrated.  In this regard, the Board emphasizes 
that while dorsiflexion was full, it was productive of pain.  
In addition, plantar flexion was limited to 30 degrees, again 
with pain apparent.  The Board also points out that inversion 
and eversion were also painful.  The examination also 
revealed mild swelling and tenderness to palpation on the 
lateral malleolar area and the area of the anterior 
talofibular ligament of the right ankle.

Although Diagnostic Code 5271 requires severe limitation of 
motion for a 20 percent evaluation, the Board finds that the 
range of motion exhibited on the VA examination, in 
conjunction with the pain on motion, warrants a 20 percent 
rating.  See DeLuca, supra.  There is no basis, however, for 
an even higher evaluation for post-traumatic arthritis of the 
right ankle.  In this regard, the Board observes that there 
is no clinical evaluation of ankylosis of the ankle.  The 
Board concludes, accordingly, that the preponderance of the 
evidence supports a 20 percent evaluation for the veteran's 
right ankle disability.


ORDER

An initial evaluation of 20 percent for post-traumatic 
arthritis of the right ankle is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


